Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 1 of 22 PageID #: 1




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

 THE HANOVER AMERICAN                 *                CIVIL ACTION NO.:
 INSURANCE COMPANY,                   *
                           Plaintiff, *
 vs.                                  *
                                      *                JUDGE:
 EDUARDO JENKINS LANDSCAPE            *
 ARCHITECT & PLANNER, LLC,            *
 EDUARDO JENKINS, WILLIAM             *
 THOMAS FORLANDER, JO ANN             *                MAGISTRATE JUDGE:
 FORLANDER                            *
                        Defendants. *
                                      *
  ************************* *

                    COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff, The Hanover American Insurance Company (“Hanover”), hereby files the instant

Complaint for Declaratory Judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal

Rules of Civil Procedure against defendants, Eduardo Jenkins Landscape & Planner, LLC,

Eduardo Jenkins, William Thomas Forlander, and Jo Ann Forlander for the purpose of determining

a question of actual, immediate controversy between the parties. In support thereof, Hanover states

as follows:

                                           PARTIES

       1.      Plaintiff, Hanover, is a corporation domiciled in New Hampshire with its principal

place of business in Massachusetts. Pursuant to 28 U.S.C. 1332(c), a corporation shall be deemed

to be a citizen of the state of its incorporation and the state where it has its principal place of

business. Thus, Hanover is a citizen of New Hampshire and Massachusetts.




                                                1
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 2 of 22 PageID #: 2




        2.        Defendant, Eduardo Jenkins, is a natural person of the full age of majority and

domiciled in the Parish of East Baton Rouge, Louisiana. His address is 1119 North Boulevard,

Baton Rouge, Louisiana 70802.

        3.        Defendant, Eduardo Jenkins Landscape Architect & Planner, LLC, is a Louisiana

Limited Liability company. “[T]he citizenship of a[n] LLC is determined by the citizenship of all

of its members.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

According to the Louisiana Secretary of State’s records, Eduardo Jenkins Landscape Architect &

Planner, LLC has one member/manager, Eduardo Jenkins.1 The registered agent of Eduardo

Jenkins Landscape Architect & Planner, LLC is Eduardo Jenkins, 1119 North Blvd., Baton Rouge,

Louisiana 70802.2

        4.       Defendant, William Thomas Forlander, is a natural person of the full age of

majority domiciled in Lafayette Parish, Louisiana, whose address is 120 Avallach Drive,

Lafayette, Louisiana 70503.

        5.       Defendant, Jo Ann Forlander, is a natural person of the full age of majority

domiciled in Lafayette Parish, Louisiana, whose address is 120 Avallach Drive, Lafayette,

Louisiana 70503.

                                      JURISDICTION AND VENUE

        6.       This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because there is diversity of citizenship among the parties and the matter in controversy exceeds

the sum of $75,000.00, exclusive of interest, attorney’s fees and costs.3




1
  Exhibit A, printout from Louisiana Secretary of State regarding Eduardo Jenkins Landscape Architect & Planner,
LLC.
2
  Id.
3
  Exhibit B, Forlanders’ “Responses to Interrogatories,” dated December 22, 2020, (see, specifically, the Forlanders’
Answers to Interrogatory No. 12).


                                                         2
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 3 of 22 PageID #: 3




         7.       Venue is proper in the United States District Court for the Western District of

Louisiana pursuant to 28 U.S.C. § 1391(b)(1) because it is the judicial district where defendants

William Thomas Forlander and Jo Ann Forlander reside, and all defendants are residents of

Louisiana.

                                         NATURE OF THE CLAIM

         8.       This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule

57 of the Federal Rules of Civil Procedure to determine an actual case and controversy between

the parties regarding the parties’ respective rights and obligations under certain business owners

insurance policies issued by Hanover to defendant, Eduardo Jenkins Landscape Architect &

Planner, LLC, identified as the named insured, and bearing Policy No. OZO-D328948-00 with a

policy period of July 30, 2017 to July 30, 2018, and Policy No. OZO-D328948-01 with a policy

period of July 30, 2018 to July 30, 2019 (collectively the “Policies”).4

         9.       Hanover seeks a judgment declaring that it has no duty to provide coverage, and no

duty to defend or indemnify Eduardo Jenkins Landscape & Planner, LLC and Eduardo Jenkins

(collectively “Jenkins”) under the Policy with respect to the claims asserted against Jenkins in the

underlying state court litigation, William Thomas Forlander and Jo Ann Forlander v. Eduardo

Jenkins Landscape Architect & Planner, LLC, and Eduardo Jenkins, No. C-682337, Division 25,

19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana (“Underlying

Lawsuit”).5

                                                BACKGROUND
         10.      On or about May 1, 2019, William Thomas Forlander and Jo Ann Forlander (“the



4
  Exhibit C (in globo), the Policies, Bates Nos. HAN 000001-000445. Notably, the Policies also provide umbrella
liability coverage, which are not at issue, as the Forlanders’ claims appear to be well within the limits of the primary
Hanover GL Policies’ $1,000,000 per-occurrence limits.
5
  Exhibit D, Forlanders’ Petition for Damages.


                                                           3
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 4 of 22 PageID #: 4




Forlanders”) commenced the Underlying Lawsuit by filing a Petition for Damages (“the

Forlanders’ Petition” or “the Underlying Lawsuit”) against Jenkins.

         11.      In the Underlying Lawsuit, the Forlanders alleged that they hired Jenkins to design

plans for an outdoor kitchen, gazebo, pool, entertainment area, and related infrastructure and

landscaping in their home’s backyard.6

         12.      The Forlanders’ Petition further alleged that after receiving the plans, they

eventually hired Jenkins to install the design.7 Specifically, the Forlanders alleged that they hired

Jenkins to install pool decking, the outdoor kitchen, the gazebo, landscaping, “and other portions

of the project,”8 (the “Backyard Project”) for which the Forlanders allegedly paid Jenkins more

than $237,000 to complete.9 The Forlanders’ discovery responses also allege that they made

payments in the total sum of $172,992.43 “to complete and/or correct or replace Jenkins’ or

subcontractors’ deficient work,” and that they are “entitled to recover the extra costs expended to

correct this deficient work.”10          As such, the matter in controversy here exceeds the sum of

$75,000.00, exclusive of interest, attorney’s fees and costs.

         13.      The Forlanders’ Petition asserts that they contracted with Jenkins on December 26,

2017, to begin the Backyard Project, at which time Jenkins estimated that the project would take

three months to complete; however, as of August 28, 2018, the Backyard Project remained “almost

wholly incomplete,” such that Forlanders believed that the “delay had become a ‘crisis.’”11

         14.      The Forlanders alleged that Jenkins ultimately “failed to complete any component

of the installation,” and that the Forlanders were forced to hire a new contractor to install the


6
  Exhibit D, Forlanders’ Petition, ¶¶1–5.
7
  Id. at ¶ 6.
8
  Id. at ¶ 8.
9
  Id. at ¶ 8.
10
   Exhibit B, Forlanders’ “Responses to Interrogatories,” dated December 22, 2020, (see, specifically, the Forlanders’
Answers to Interrogatory No. 12).
11
   Id. at ¶¶ 6–10.


                                                          4
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 5 of 22 PageID #: 5




design.12 The Forlanders additionally asserted that, aside from failing to complete the work,

Jenkins failed to provide many of the items included in the installation contract for which the

Forlanders had already paid Jenkins, including but not limited to plants and trees, landscape

lighting fixtures and connections, electrical fixtures in the outdoor kitchen, granite for the kitchen

counters and posts, and the kitchen backsplash.13

         15.      The Forlanders additionally alleged that the work Jenkins did perform was

improper and/or deficient in a number of ways, including in the following respects: the electrical,

plumbing, and gas lines in the outdoor kitchen were not installed to align with appliances; the back

wall decking of the kitchen was improperly installed; the post decking wrap was improperly

installed; the electrical conduit for the landscaping had to be removed and replaced; the wood arbor

was installed improperly and in the incorrect dimensions and had to be replaced; the cobblestone

walk was improperly paved; the landscaping drainage was improperly installed; and Jenkins failed

to comply with applicable building codes and standards for proper installation and

testing/inspection.14 The Forlanders assert that, as a result, Jenkins breached their obligations by

failing to perform the work in a good and workmanlike manner, by failing to complete the work

timely or at all, and by failing to supply materials, fixtures, landscaping, and other items, which

they contend, have resulted in physical damage to their backyard project, and that the Forlanders

have incurred and continue to incur costs for inspections, repairs, and completion of the

installation.15 The Forlanders additionally allege they are entitled to a return of some or all of the

money they paid to Jenkins for services not rendered and materials not supplies.16



12
   Id. at ¶ 10. (Emphasis added). The Petition for Damages is vague as to when Jenkins ceased work on the Forlanders’
backyard project, but is clear that it occurred sometime after August 28, 2018. Id. at ¶ 10.
13
   Id. at ¶ 11.
14
   Id. at ¶ 12.
15
   Id. at ¶ 18.
16
   Id. at ¶ 18.


                                                         5
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 6 of 22 PageID #: 6




        16.      The Forlanders’ Petition makes no allegations concerning any physical property

damage sustained subsequent to Jenkins ceasing work on their Backyard Project, nor do the

Forlanders assert any claims for resultant damage to property beyond the work Jenkins performed.

        17.      In a letter dated May 31, 2019, Jenkins submitted a claim to Hanover related to the

allegations contained in the Forlanders’ Petition.17

        18.      Pursuant to a complete reservation of rights, Hanover is currently defending Jenkins

against the Forlanders’ claims in the Underlying Lawsuit.18

        19.      With respect to their physical property damage allegations, the Forlanders’

discovery responses assert only claims for damage to the work performed by Jenkins that were

sustained at the time of Jenkins’ installation of same.19

                                             THE POLICIES

        20.      Hanover issued two business owners insurance policies to defendant, Eduardo

Jenkins Landscape Architect & Planner, LLC, identified as the named insured, bearing Policy No.

OZO-D328948-00 with a policy period of July 30, 2017 to July 30, 2018, and Policy No. OZO-

D328948-01 with a policy period of July 30, 2018 to July 30, 2019 (collectively the “Policies”).20

        21.      The Policies’ Section II – Liability, as modified by the Louisiana Changes form,

provides in pertinent part:

                  A.     Coverages
                         1.    Business Liability
                               a.      We will pay those sums the insured becomes
                               legally obligated to pay as damages because of
                               “bodily injury”, “property damage, or “personal and
                               advertising injury” to which this insurance applies.

17
   Exhibit E.
18
   Exhibit F, Reservation of Rights letter.
19
   Exhibit B, Forlanders’ “Responses to Interrogatories,” Exhibit G, Forlanders’ “Responses to Requests for
Production of Documents;” Exhibit H, Forlanders’ “Responses to Requests for Admission;” and Exhibit I, report of
Marc LeBlanc produced by the Forlanders with their discovery responses.
20
   Exhibit C.


                                                       6
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 7 of 22 PageID #: 7




                                  We will have the right and duty to defend the insured
                                  against any “suit” seeking those damages. However,
                                  we will have no duty to defend the insured against any
                                  “suit” seeking damages for “bodily injury”, “property
                                  damage”, or “personal and advertising injury”, to
                                  which this insurance does not apply. We may, at our
                                  discretion, investigate any “occurrence” or any
                                  offense and settle any claim or “suit” that may result.
                                  But:
                                   (1)    The amount we will pay for damages is
                                  limited as described in Paragraph D - Liability and
                                  Medical Expenses Limits of Insurance21; and
                                   (2)   Our right and duty to defend end when we
                                  have used up the applicable Limit of Insurance in the
                                  payment of judgments, settlements, or medical
                                  expenses. However, using up the Medical Expense
                                  Limit does not end our right and duty to defend.
                              No other obligation or liability to pay sums or perform acts
                              or services is covered unless explicitly provided for under
                              f. Coverage Extension – Supplementary Payments.

                              b. This insurance applies:
                              (1)         To “bodily injury” and “property damage”
                                 only if:
                                  (a)     The “bodily injury” or “property damage” is
                                          caused by an “occurrence” that takes place in
                                          the “coverage territory”;
                                  (b)     The “bodily injury” or “property damage”
                                          occurs during the policy period; and
                                  (c)     Prior to the policy period, no insured listed
                                          under C. Who Is An Insured, paragraph 1.
                                          And no “employee” authorized by you to
                                          give or receive notice of an “occurrence” or
                                          claim knew that the “bodily injury” or
                                          “property damage” had occurred, in whole or
                                          in part. If such a listed insured or authorized

21
  Policy No. OZO-D328948-01, effective from July 30, 2018, until July 30, 2019, provides an identical provision
except that “Paragraph D - Liability and Medical Expenses Limits of Insurance” is replaced by “SECTION II –
LIABILITY, D. Liability and Medical Expenses Limits of Insurance.” Exhibit C, Bates Nos. HAN 000103,
000129, 000327, 000353.



                                                      7
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 8 of 22 PageID #: 8




                                          “employee” knew, prior to the policy period,
                                          that the “bodily injury” or “property damage”
                                          occurred, then any continuation, change or
                                          resumption of such “bodily injury” or
                                          “property damage” during or after the policy
                                          period will be deemed to have been known
                                          prior to the policy period.
                               (2)        To “personal and advertising injury” caused
                                  by an offense arising out of your business, but only
                                  if the offense was committed in the “coverage
                                  territory” during the policy period.
                               c. “Bodily injury” or “property damage” which occurs
                               during the policy period and was not, prior to the policy
                               period, known to have occurred by any insured listed
                               under C. Who Is An Insured, paragraph 1. or any
                               “employee” authorized by you to give or receive notice
                               of an “occurrence” or claim, includes any continuation,
                               change or resumption of “bodily injury” or “property
                               damage” after the end of the policy period.22

          22.      In both Policies, the terms “you” and “your” refer to the “named insured” shown in

the Declarations, Eduardo Jenkins Landscape Architect & Planner, LLC.23

          23.      The Policies additionally provide that, with respect to a limited liability company,

the named insured’s members are insureds, but only with respect to the conduct of the named

insured’s business. The named insured’s managers are also insureds, but only with respect to their

duties as the named insured’s managers.24

          24.      The Policies define occurrence as “an accident, including continuous or repeated

exposure to substantially the same general harmful conditions.”25

          25.      The Policies define “products-completed operations hazard” as:




22
     Exhibit C, Bates Nos. HAN 000103-104, 000129, 000327-000328, 000353.
23
     Exhibit C, Bates Nos. HAN 000048, 000272.
24
     Exhibit C, Bates Nos. HAN 000115, 000339.
25
     Exhibit C, Bates Nos. HAN 000120, 000344.



                                                      8
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 9 of 22 PageID #: 9




                   a.      Includes all “bodily injury” and “property damage”
                           occurring away from premises you own or rent and arising
                           out of “your product” or “your work” except:
                           (1)     Products that are still in your physical possession; or
                           (2)     Work that has not yet been completed or abandoned.
                                   However, “your work” will be deemed completed at
                                   the earliest of the following times:
                                   (a)     When all of the work called for in your
                                           contract has been completed;
                                   (b)     When all of the work to be done at the job site
                                           has been completed if your contract calls for
                                           work at more than one job site;
                                   (c)     When that part of the work done at the job
                                           site has been put to its intended use by any
                                           other person or organization other than
                                           another contractor or subcontractor working
                                           on the same project.
                                   Work that may need service, maintenance,
                                   correction, repair or replacement, but which is
                                   otherwise complete, will be treated as completed.
                                   The “bodily injury” or “property damage” must
                                   occur away from premises you own or rent, unless
                                   your business includes the selling, handling or
                                   distribution of “your product” for consumption on
                                   premises you own or rent.
                   b.      Does not include “bodily injury” or “property damage”
                           arising out of:
                           (1)     The transportation of property, unless the injury or
                                   damage arises out of a condition in or on a vehicle
                                   not owned or operated by you, and that condition was
                                   created by the “loading or unloading” of that vehicle
                                   by any insured; or
                           (2)     The existence of tools, uninstalled equipment or
                                   abandoned or unused materials.”26
           26.     The Policies define “property damage” to mean:


26
     Exhibit C, Bates Nos. HAN 000120, 000344.


                                                      9
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 10 of 22 PageID #: 10




                    a.      Physical injury to tangible property, including all resulting loss
                            of use of that property. All such loss of use shall be deemed to
                            occur at the time of the physical injury that caused it; or
                    b.      Loss of use of tangible property that is not physically injured.
                            All such loss of use shall be deemed to occur at the time of the
                            “occurrence” that caused it.27

            27.      The policies define “your product” as follows:

                    a.      Means:
                            (1)      Any goods or products, other than real property,
                                     manufactured, sold, handled, distributed or disposed
                                     of by:
                                     (a)    You;
                                     (b)    Others trading under your name; or
                                     (c)    A person or organization whose business or
                                            assets you have acquired; and
                            (2)      Containers (other than vehicles), materials, parts or
                                     equipment furnished in connection with such goods
                                     or products.
                    b.      Includes:
                            (1)      Warranties or representations made at any time with
                                     respect to the fitness, quality, durability,
                                     performance or use of “your product”; and
                            (2)      The providing of or failure to provide warnings or
                                     instructions.
                    c.      Does not include vending machines or other property
                            rented to or located for the use of others but not sold.28
            28.     The Policies additionally define “your work” as follows:

                            a.       Means:
                                     (1) Work or operations performed by you or on your
                                      behalf; and
                                     (2) Materials, parts or equipment furnished in
                                     connection with such work or operations.
                            b.       Includes:


 27
      Exhibit C, Bates Nos. HAN 000120, 000344.
 28
      Exhibit C, Bates Nos. HAN 000121, 000345.


                                                       10
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 11 of 22 PageID #: 11




                                      (1) Warranties or representations made at any time with
                                      respect to the fitness, quality, durability, performance
                                      or use of “your work”, and
                                      (2) The providing of or failure to provide warnings or
                                      instructions.29

            29.     The Policies’ Section II – Liability Coverages Business Liability provide in

                    pertinent part:

                    This insurance does not apply to:
                    j.      Professional Services
                    “Bodily injury”, “property damage”, “personal and advertising
                    injury” caused by the rendering of or failure to render any
                    professional service, advice or instruction:
                    (1)     By you;
                    (2)     On your behalf; or
                    (3)    From whom any of you assumed liability by reason of a
                    contract or agreement, regardless of whether any such service,
                    advice or instruction is ordinary to any insured’s profession.
                    Professional services include but are not limited to:
                                                     *****

                    (5)     Preparing, approving, or failing to prepare or approve maps,
                    drawings, opinions, reports, surveys, change orders, designs, or
                    specifications;
                    (6)     Supervisory, inspection or engineering services;
                                                     *****

                    This exclusion applies even if a claim alleges negligence or other
                    wrongdoing in the supervision, hiring, employment, training or
                    monitoring of others by any insured, if the “occurrence” which
                    caused the “bodily injury” or “property damage”, or the offense
                    which caused the “personal and advertising injury”, involved the
                    rendering or failure to render any professional service.
                    k.      Damage to Property
                    “Property damage” to:

 29
      Exhibit C, Bates Nos. HAN 000121, 000345.


                                                        11
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 12 of 22 PageID #: 12



                                                   *****

                   (5)     That particular part of real property on which you or any
                   contractor subcontractor working directly or indirectly on your
                   behalf is performing operations, if the “property damage” arises out
                   of those operations;
                   (6)    That particular part of any property that must restored,
                   repaired or replaced because “your work” was incorrectly performed
                   on it.
                                                   *****

                   Paragraph (6) of this exclusion does not apply to “property damage”
                   included in the “products-completed operations hazard.”
                   l.      Damage to Your Product
                   “Property damage” to “your product” arising out of it or any part of
                   it.
                   m.      Damage to Your Work
                   “Property damage” to “your work” arising out of it or any part of it
                   and included in the “products-completed operations hazard”.
                   This exclusion does not apply if the damaged work or the work out
                   of which the damage arises was performed on your behalf by a
                   subcontractor.
                   n.    Damage to Impaired Property or Property Not
                   Physically Injured
                   “Property damage” to “impaired property” or property that has not
                   been physically injured, arising out of:
                   (1)    A defect, deficiency, inadequacy or dangerous condition in
                   “your product” or “your work”; or
                   (2)    A delay or failure by you or anyone acting on your behalf to
                   perform a contract or agreement in accordance with its terms.
                   This exclusion does not apply to the loss of use of other property
                   arising out of sudden and accidental physical injury to “your
                   product” or “your work” after it has been put to its intended use.30




 30
      Exhibit C, Bates Nos. HAN 000109-000111, 000333-000335.


                                                      12
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 13 of 22 PageID #: 13




                                            COUNT I:
                            DECLARATORY RELIEF – NO COVERAGE AND
                               NO DUTY TO DEFEND OR INDEMNIFY
                                   (Damage to Property Exclusion)

            30.       Hanover adopts and incorporates by reference the allegations set forth in the

 preceding paragraphs as though completely and fully set forth herein.

            31.       An actual, present and existing controversy exists between the parties to this

 lawsuit. Hanover is currently defending Jenkins against the Forlanders’ claims in the Underlying

 Lawsuit pursuant to a complete reservation of rights.31 Hanover maintains that, because there is

 no coverage under the Policies afforded to Jenkins for the claims asserted by the Forlanders in the

 Underlying Lawsuit, it has no duty to continue defending Jenkins against the Forlanders’ claims,

 and it further has no duty to indemnify Jenkins for any judgment that may be rendered against

 them or any settlement reached in connection with the Underlying Lawsuit.

            32.       The Policies require Hanover to provide defense and indemnity only for claims

 “to which this insurance applies.”

            33.       Particularly, based on the four corners of the Forlanders’ Petition and the four

 corners of the Policy, the Damage to Property Exclusion unambiguously bars coverage for the

 Forlanders’ claims against Jenkins.

            34.       In Paragraph 12 of the Forlanders’ Petition, they allege that “what work Jenkins

 did perform was improper and/or deficient,” citing a litany of defects in Jenkins’ own work,

 which, as alleged in Paragraph 13, caused them to hire a replacement contractor to “correct and

 complete” the work performed by Jenkins.32 These allegations relate only to defects in the work

 as-installed by Jenkins at the time of installation. The Forlanders’ Petition makes no allegations



 31
      Exhibit F, Reservation of Rights letter.
 32
      Exhibit D, Forlanders’ Petition for Damages.


                                                     13
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 14 of 22 PageID #: 14




 concerning physical property damage to anything other than Jenkins’ own improper and/or

 deficient work at the time of Jenkins’ installation.

         35.       Any doubt that the Forlanders’ allegations of physical property damage are

 limited only to Jenkins’ own work and sustained at the time of installation was resolved upon

 receipt of the Forlanders’ Answers to Interrogatories and the Forlanders’ production of the report

 of Marc LeBlanc, licensed home inspector, in the Underlying Lawsuit.33 As such, if any duty to

 defend Jenkins from the Forlanders’ claims ever existed, which Hanover expressly denies, such

 duty terminated upon the clarification of the Forlanders’ claims in their December 22, 2020,

 discovery responses. Allstate Ins. Co. v. Roy, 94-1072 (La. App. 1 Cir. 4/7/95), 653 So. 2d 1327,

 1333, writ denied, 95-1121 (La. 6/16/95), 655 So. 2d 339, and writ not considered, 95-1215 (La.

 6/16/95), 655 So. 2d 339 (“Accordingly, we find that the duty [the CGL carrier] owed to [the

 named insured] to defend him in the lawsuit . . . terminated once [the named insured] established

 through his deposition testimony the undisputed facts as to the date of installation and the date of

 the fire,” which negated the possibility of coverage.)

         36.       Accepting the Forlanders’ allegations as true, coverage is unambiguously

 excluded by the Damage to Property Exclusion, which precludes coverage for physical property

 damage to the insured’s own work at the time of installation.

         37.       As such, Hanover has no duty to defend, provide coverage for any damages that

 may be awarded in favor of the Forlanders, and no duty to indemnify Jenkins for any judgment

 that may be rendered against them or any settlement reached in connection with the Underlying

 Lawsuit.




 33
  Exhibit B, the Forlanders’ Answers to Interrogatories, dated December 22, 2020 (see, specifically, the Forlanders’
 Answers to Interrogatory Nos. 2, 3, 12, and 13); Exhibit I, report of Marc LeBlanc produced by the Forlanders.


                                                         14
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 15 of 22 PageID #: 15




                                           COUNT II:
                  ADDITIONAL/ALTERNATIVE DECLARATORY RELIEF—
                NO COVERAGE AND NO DUTY TO DEFEND OR INDEMNIFY
            (Damage to Impaired Property or Property Not Physically Injured Exclusion)

            38.        Hanover adopts and incorporates by reference the allegations set forth in the

 preceding paragraphs as though completely and fully set forth herein.

            39.        An actual, present and existing controversy exists between the parties to this

 lawsuit. Hanover is currently defending Jenkins against the Forlanders’ claims in the Underlying

 Lawsuit pursuant to a complete reservation of rights.34 Hanover maintains that, because there is

 no coverage under the Policies afforded to Jenkins for the claims asserted by the Forlanders in the

 Underlying Lawsuit, it has no duty to continue defending Jenkins against the Forlanders’ claims,

 and it further has no duty to indemnify Jenkins for any judgment that may be rendered against

 them or any settlement reached in connection with the Underlying Lawsuit.

            40.        The Policies require Hanover to provide defense and indemnity only for claims

 “to which this insurance applies.”

            41.        Particularly, based on the four corners of the Forlanders’ Petition and the four

 corners of the Policy, the Damage to Impaired Property or Property Not Physically Injured

 exclusion unambiguously bars coverage for the Forlanders’ claims against Jenkins.

            42.        The Damage to Impaired Property or Property Not Physically Injured exclusion

 unambiguously bars coverage for the Forlanders’ claims that Jenkins’s work and/or product was

 defective, deficient, inadequate, or dangerous, as well as for the Forlanders’ claims for delay, loss

 of use, and failure by Jenkins, or anyone acting on Jenkins’ behalf, to perform the contract Jenkins

 entered with the Forlanders in accordance with its terms.




 34
      Exhibit F, Reservation of Rights letter.


                                                      15
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 16 of 22 PageID #: 16




         43.       Paragraphs 10 and 13 of the Forlanders’ Petition assert that “the delays caused by

 the defendants” resulted in increased costs and the “los[s] [of] enjoyment of their backyard.”

 Furthermore, in Paragraph 12 of the Forlanders’ Petition, the Forlanders’ allege that “what work

 Jenkins did perform was improper and/or deficient,” citing a litany of alleged defects in Jenkins’

 own work, which, as they alleged in Paragraph 13, caused them to hire a replacement contractor

 to “correct and complete” the work performed by Jenkins.35 These allegations relate only to

 defects in the work as-installed by Jenkins at the time of installation and not to any defects once

 the product had been put to its intended use. The Forlanders’ Petition makes no allegations

 whatsoever concerning any sudden and accidental physical property damage to Jenkins’ work

 after it had been put to its intended use.

         44.       Any doubt that the Forlanders’ allegations of physical property damage, delay,

 and loss of use are limited only to Jenkins’ own work and sustained at the time of installation, and

 do not include any allegations of post-installation sudden and accidental physical injury, was

 resolved upon receipt of the Forlanders’ Answers to Interrogatories and production of the report

 of Marc LeBlanc, licensed home inspector, in the Underlying Lawsuit.36 As such, if any duty to

 defend Jenkins from the Forlanders’ claims ever existed, which Hanover expressly denies, such

 duty terminated upon the clarification of the Forlanders’ claims in their December 22, 2020,

 discovery responses. Allstate Ins. Co. v. Roy, 94-1072 (La. App. 1 Cir. 4/7/95), 653 So. 2d 1327,

 1333, writ denied, 95-1121 (La. 6/16/95), 655 So. 2d 339, and writ not considered, 95-1215 (La.

 6/16/95), 655 So. 2d 339 (“Accordingly, we find that the duty [the CGL carrier] owed to [the

 named insured] to defend him in the lawsuit . . . terminated once [the named insured] established



 35
  Exhibit D, Petition for Damages.
 36
  Exhibit B, the Forlanders’ Answers to Interrogatories, dated December 22, 2020 (see, specifically, the Forlanders’
 Answers to Interrogatory Nos. 2, 3, 12, and 13); Exhibit I, report of Marc LeBlanc produced by the Forlanders.


                                                         16
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 17 of 22 PageID #: 17




 through his deposition testimony the undisputed facts as to the date of installation and the date of

 the fire,” which negated the possibility of coverage.)

            45.        Accepting the Forlanders’ allegations as true, coverage is unambiguously

 excluded by the Damage to Impaired Property or Property Not Physically Injured exclusion,

 which precludes coverage for physical property damage to the insured’s own work at the time of

 installation.

            46.        As such, Hanover has no duty to defend, provide coverage for any damages that

 may be awarded in favor of the Forlanders, and no duty to indemnify Jenkins for any judgment

 that may be rendered against them or any settlement reached in connection with the Underlying

 Lawsuit.

                                         COUNT III:
                     ADDITIONAL/ALTERNATIVE DECLARATORY RELIEF—
                    NO COVERAGE AND NO DUTY TO DEFEND OR INDEMNIFY
                          (“Your Work” and “Your Product” Exclusions)

            47.        Hanover adopts and incorporates by reference the allegations set forth in the

 preceding paragraphs as though completely and fully set forth herein.

            48.        An actual, present and existing controversy exists between the parties to this

 lawsuit. Hanover is currently defending Jenkins against the Forlanders’ claims in the Underlying

 Lawsuit pursuant to a complete reservation of rights.37 Hanover maintains that, because there is

 no coverage under the Policies afforded to Jenkins for the claims asserted by the Forlanders in the

 Underlying Lawsuit, it has no duty to continue defending Jenkins against the Forlanders’ claims,

 and it further has no duty to indemnify Jenkins for any judgment that may be rendered against

 them or any settlement reached in connection with the Underlying Lawsuit.




 37
      Exhibit F, Reservation of Rights letter.


                                                     17
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 18 of 22 PageID #: 18




         49.       The Policies require Hanover to provide defense and indemnity only for claims

 “to which this insurance applies.”

         50.       Particularly, based on the four corners of the Forlanders’ Petition and the four

 corners of the Policy, the “Your Work” and “Your Product” exclusions unambiguously bar

 coverage for the Forlanders’ claims against Jenkins.

         51.       The “Your Work” and “Your Product” exclusions unambiguously bar coverage

 for the Forlanders’ claims that Jenkins’s own work and/or product was defective, deficient,

 inadequate, or dangerous, and/or the result of faulty workmanship.

         52.       In Paragraph 12 of the Forlanders’ Petition, they allege that “what work Jenkins

 did perform was improper and/or deficient,” citing a litany of defects in Jenkins’ own work,

 which, as they alleged in Paragraph 13, caused them to hire a replacement contractor to “correct

 and complete” the work performed by Jenkins.38 Paragraph 18 alleges that the property damage

 claims are a direct result of Jenkins’ failure “to perform the work in a workmanlike manner.”39

 The Forlanders’ Petition makes no allegations concerning resultant damage to physical property

 other than Jenkins’ own improper and/or deficient work at the time of Jenkins’ installation.

         53.       Any doubt that the Forlanders’ allegations of physical property damage, delay,

 and loss of use are limited only to Jenkins’ own work was resolved upon receipt of the Forlanders’

 Answers to Interrogatories and the Forlanders’ production of the report of Marc LeBlanc, licensed

 home inspector, in the Underlying Lawsuit.40 As such, if any duty to defend Jenkins from the

 Forlanders’ claims ever existed, which Hanover expressly denies, such duty terminated upon the

 clarification of the Forlanders’ claims in their December 22, 2020, discovery responses. Allstate


 38
    Exhibit D, Petition for Damages.
 39
    Id.
 40
    Exhibit B, the Forlanders’ Answers to Interrogatories, dated December 22, 2020 (see, specifically, the Forlanders’
 Answers to Interrogatory Nos. 2, 3, 12, and 13); Exhibit I, report of Marc LeBlanc produced by the Forlanders.


                                                          18
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 19 of 22 PageID #: 19




 Ins. Co. v. Roy, 94-1072 (La. App. 1 Cir. 4/7/95), 653 So. 2d 1327, 1333, writ denied, 95-1121

 (La. 6/16/95), 655 So. 2d 339, and writ not considered, 95-1215 (La. 6/16/95), 655 So. 2d 339

 (“Accordingly, we find that the duty [the CGL carrier] owed to [the named insured] to defend him

 in the lawsuit . . . terminated once [the named insured] established through his deposition

 testimony the undisputed facts as to the date of installation and the date of the fire,” which negated

 the possibility of coverage.)

            54.        Accepting the Forlanders’ allegations as true, coverage is unambiguously

 excluded by the “Your Work” and “Your Product” exclusions, which preclude coverage for

 physical property damage to the insured’s own work.

            55.        As such, Hanover has no duty to defend, provide coverage for any damages that

 may be awarded in favor of the Forlanders, and no duty to indemnify Jenkins for any judgment

 that may be rendered against them or any settlement reached in connection with the Underlying

 Lawsuit.

                                         COUNT IV:
                  ADDITIONAL DECLARATORY RELIEF-- NO COVERAGE AND
                          NO DUTY TO DEFEND OR INDEMNIFY
                              (Professional Services Exclusion)

            56.        Hanover adopts and incorporates by reference the allegations set forth in the

 preceding paragraphs as though completely and fully set forth herein.

            57.        An actual, present and existing controversy exists between the parties to this

 lawsuit. Hanover is currently defending Jenkins against the Forlanders’ claims in the Underlying

 Lawsuit pursuant to a complete reservation of rights.41 Hanover maintains that, because there is

 no coverage under the Policies afforded to Jenkins for the claims asserted by the Forlanders in the

 Underlying Lawsuit, it has no duty to continue defending Jenkins against the Forlanders’ claims,


 41
      Exhibit F, Reservation of Rights letter.


                                                     19
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 20 of 22 PageID #: 20




 and it further has no duty to indemnify Jenkins for any judgment that may be rendered against

 them or any settlement reached in connection with the Underlying Lawsuit.

        58.      The Policies require Hanover to provide defense and indemnity only for claims

 “to which this insurance applies.”

        59.      Particularly, based on the four corners of the Forlanders’ Petition and the four

 corners of the Policy, the Professional Services exclusion unambiguously bars coverage for the

 Forlanders’ claims that Jenkins’ landscape architectural design was substandard.

        60.      In Paragraph 4 of the Forlanders’ Petition, they allege that “they contracted

 Jenkins to design an outdoor kitchen, gazebo, pool, entertainment area, and related infrastructure

 and landscaping in the backyard of their home,” and that they “paid Jenkins $6,750 for the

 design.” Additionally, in Paragraph 12 of the Forlanders’ Petition, they allege that “[e]lectrical,

 plumbing, and gas lines in the outdoor kitchen were not installed to align with appliances,” “the

 electrical conduit for the landscaping had to be removed and replaced,” “the wood arbor was

 installed . . . in the incorrect dimensions,” and that “Jenkins failed to comply with applicable

 building codes.” To the extent that these issues resulted from Jenkins’ improper landscape

 architectural design, they are unambiguously excluded by the Policies’ Professional Services

 exclusion.

        61.      Any doubt as to whether there was an issue of improper design was resolved in

 Jenkins’ Answers to Interrogatories, Exhibit B. Specifically, in Answer to Interrogatory No. 14,

 Jenkins stated that “plaintiffs . . . encountered issues with the location and design of the outdoor

 kitchen, as well as the appliances and/or equipment for the outdoor kitchen.” Additionally,

 Jenkins’ Requests for Admission No. 6 to the Forlanders suggested that “the outdoor kitchen was

 to be built on an existing servitude.” Exhibit H. Furthermore, the Forlanders’ Expert, Marc




                                                  20
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 21 of 22 PageID #: 21




 LeBlanc, indicated in the report produced with Plaintiff’s discovery responses that, “[t]here are

 several areas in the back yard that are completely surrounded by concrete,” a “[r]ainwater drain

 opening . . . is missing,” and the “unfinished electrical conduits rising from the earth below the

 two main circuit breaker enclosures do not, and cannot, physically connect to those enclosures

 because of intervening existing conduits.” Exhibit I. To the extent that the issues resulted from

 improper landscape architectural design and planning, they are unambiguously excluded by the

 Policies’ Professional Services exclusion, and therefore, Hanover owes no duty to defend Jenkins

 for same. Allstate Ins. Co. v. Roy, 94-1072 (La. App. 1 Cir. 4/7/95), 653 So. 2d 1327, 1333, writ

 denied, 95-1121 (La. 6/16/95), 655 So. 2d 339, and writ not considered, 95-1215 (La. 6/16/95),

 655 So. 2d 339 (“Accordingly, we find that the duty [the CGL carrier] owed to [the named

 insured] to defend him in the lawsuit . . . terminated once [the named insured] established through

 his deposition testimony the undisputed facts as to the date of installation and the date of the fire,”

 which negated the possibility of coverage.)

        62.      For the same reasons that it has no duty to defend Jenkins for these allegations,

 Hanover also has not duty to provide coverage for any damages relating to Jenkins’ improper

 landscape architectural design and planning that may be awarded in favor of the Forlanders, and

 no duty to indemnify Jenkins for any judgment that may be rendered against them or any

 settlement reached in connection with the claims for improper landscape architectural design and

 planning in the Underlying Lawsuit.

        63.      Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., Hanover

 seeks a judicial declaration of its rights and obligations under the Policy with respect to the claims

 asserted by William Thomas Forlander and Jo Ann Forlander against Eduardo Jenkins Landscape




                                                   21
Case 6:21-cv-01610-RRS-CBW Document 1 Filed 06/11/21 Page 22 of 22 PageID #: 22




 & Planner, LLC and Eduardo Jenkins. The Court’s declaration(s) will confer certainty on the

 parties and will serve the interests of justice.

         WHEREFORE, Hanover respectfully requests that this Honorable Court enter a judgment

  declaring the rights and obligations of the parties under the Policies, including, but not limited to,

  the following:

         (a)       A declaration that the Policy does not afford insurance coverage for any of the

 claims that William Thomas Forlander and Jo Ann Forlander assert against Eduardo Jenkins

 Landscape & Planner, LLC and Eduardo Jenkins arising out of the Backyard Project; and

         (b)       A declaration that Hanover does not have a duty to indemnify or defend Eduardo

 Jenkins Landscape & Planner, LLC and Eduardo Jenkins in connection with any claim or lawsuit

 brought by William Thomas Forlander and Jo Ann Forlander arising out of the Backyard Project.

                                         Respectfully Submitted:


                                                /s/ Kristopher T. Wilson    ______________
                                         Kristopher T. Wilson, Bar #23978 (T.A.)
                                         Abigail F. Gerrity, Bar #35777
                                         Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
                                         601 Poydras Street, Suite 2775
                                         New Orleans, LA 70130
                                         Telephone: 504-568-1990/Facsimile: 504-310-9195
                                         Email: kwilson@lawla.com
                                                agerrity@lawla.com
                                         Attorneys for The Hanover American Insurance
                                         Company


                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of June, 2021, a copy of this pleading has been served
 upon all counsel to this action by facsimile or by depositing same in the United States mail,
 properly addressed and first class postage prepaid.


                                         /s/ Kristopher T. Wilson



                                                    22
